UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
                                                                :        DATE FILED: 1/31/2020
  ZEV KRAIEM,                                                   :
                                                                :
                                              Plaintiff,        :
                                                                :          19-cv-11006 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 EQUIFAX INFORMATION SERVICES,                                  :
 LLC, AMERICAN EXPRESS CO.,                                     :
 CITIBANK, N.A., DISCOVER BANK, and                             :
 SYNCHRONY BANK,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared before this Court for an initial pretrial conference on

January 31, 2020;

        IT IS HEREBY ORDERED that Defendants Discover Bank and Citibank, N.A. must

answer or otherwise respond to the Complaint no later than February 14, 2020.

        IT IS FURTHER ORDERED that Discover Bank’s and Citibank, N.A.’s motions to

compel arbitration are due no later than March 5, 2020. Plaintiff’s responses are due no later

than March 26, 2020, and Defendants’ replies, if any, are due no later than April 2, 2020.

        IT IS FURTHER ORDERED that discovery is stayed pending resolution of the motions

to compel arbitration.

SO ORDERED.
                                                                    ________________________
Date: January 31, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
